United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 03-3564
                                    ___________

Tian Shui Lin,                        *
                                      *
             Petitioner,              *
                                      * Petition for Review of an
       v.                             * Order of the Board of
                                      * Immigration Appeals.
John D. Ashcroft, Attorney General    *
of the United States,                 * [UNPUBLISHED]
                                      *
             Respondent.              *
                                 ___________

                              Submitted: September 23, 2004
                                 Filed: October 8, 2004
                                  ___________

Before MURPHY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

       Tian Shui Lin, a citizen of China, petitions for review of an order of the Board
of Immigration Appeals (BIA), which affirmed an Immigration Judge’s (IJ’s) denial
of asylum, withholding of removal, relief under the Convention Against Torture, and
voluntary departure.1 On appeal, Lin challenges the IJ’s and the BIA’s adverse
credibility determination and argues that his counsel provided ineffective assistance.



      1
       Lin does not appeal from the IJ’s denial of voluntary departure and relief
under the Convention Against Torture.
       After careful review of the record, we conclude the BIA’s decision on Lin’s
asylum application is supported by substantial evidence on the record as a whole. See
Feleke v. INS, 118 F.3d 594, 597-98 (8th Cir. 1997). Specifically, the BIA and the
IJ discredited Lin’s testimony because Lin told different stories relating to central
aspects of his asylum claim, his documentary evidence contained inconsistencies, and
a forensic report concluded that some of his documentation had been altered.
Because it was supported by specific, cogent reasons for disbelief, we defer to the
credibility finding. See Nyama v. Ashcroft, 357 F.3d 812, 817 (8th Cir. 2004) (per
curiam) (deference standard); Akinwande v. Ashcroft, No. 03-1258, 2004 WL
1837728, at *4 (1st Cir. Aug. 17, 2004) (alien’s inconsistent testimony was enough
to raise doubts about alien’s credibility; alien’s submission of altered documents cast
further doubt on credibility); Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003)
(upholding adverse credibility finding where inconsistencies related to key elements
of asylum claim); Daiga v. INS, 183 F.3d 797, 798 (8th Cir. 1999) (per curiam)
(upholding adverse credibility finding where alien gave inconsistent testimony and
submitted questionable documents). Lin’s request for withholding of removal thus
fails as well. See Kratchmarov v. Heston, 172 F.3d 551, 555 (8th Cir. 1999)
(withholding-of-removal standard is more difficult to meet than asylum standard).

        Finally, we have yet to recognize a due process claim in a deportation
proceeding based on ineffective assistance, see Nativi-Gomez v. Ashcroft, 344 F.3d
805, 808 n.1 (8th Cir. 2003), and even if such a claim were cognizable in this circuit,
it is clear from the record that counsel’s alleged deficient performance did not affect
the outcome of the proceeding.

      Accordingly, we deny Lin’s petition.
                     ______________________________




                                         -2-